Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 1 of 20 Page ID #:6090




  1   Daniel H. Charest (admitted pro hac vice)
      dcharest@burnscharest.com
  2   TX Bar # 24057803
      E. Lawrence Vincent (admitted pro hac vice)
  3
      lvincent@burnscharest.com
  4   TX Bar # 20585590
      Mallory Biblo (admitted pro hac vice)
  5
      mbiblo@burnscharest.com
  6   TX Bar # 24087165
      BURNS CHAREST LLP
  7   900 Jackson St., Suite 500
  8   Dallas, Texas 75202
      Telephone: (469) 904-4550
  9   Facsimile: (469) 444-5002
 10   Counsel for Plaintiffs
      Additional Counsel on Signature Page
 11
 12                            UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 13                                       EASTERN DIVISION
 14   RAUL NOVOA, JAIME CAMPOS                   Civil Action No. 5:17-cv-02514-JGB-SHKx
      FUENTES, ABDIAZIZ KARIM, and
 15   RAMON MANCIA individually and on PLAINTIFFS’ NOTICE OF
      behalf of all others similarly situated,   MOTION AND MOTION TO
 16                          Plaintiffs,         APPROVE CLASS NOTICE PLAN
 17                                              AND FORM OF NOTICE;
      v.                                         MEMORANDUM OF POINTS &
 18                                              AUTHORITIES IN SUPPORT
 19   THE GEO GROUP, INC.,                       THEREOF
                             Defendant.
 20                                              Date: September 14, 2020
                                                 Time: 9:00 am PST
 21                                              Courtroom: Riverside, Courtroom 1
 22                                              Judge: Hon. Jesus G. Bernal
 23
 24                                                 The Honorable Judge Jesus G. Bernal

 25
 26                                                 i
        PLAINTIFFS’ NOTICE OF MOTION AND                                    5:17-cv-02514-JGB
        MOTION TO APPROVE CLASS NOTICE PLAN
        AND FORM OF NOTICE; MEMORANDUM OF
        POINTS & AUTHORITIES IN SUPPORT
        THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 2 of 20 Page ID #:6091




  1                                  NOTICE OF MOTION
  2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
  3         PLEASE TAKE NOTICE that on September 14, 2020, or on such date as may
  4   be specified by the Court, in the courtroom of the Honorable Jesus G. Bernal, United
  5   States District Court for the Central District of California, George E. Brown, Jr. Federal
  6   Building and United States Courthouse, 3470 Twelfth Street, Riverside, California,
  7   92501-3801, Plaintiffs Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and Ramon
  8   Mancia will and hereby do move for an order to approve Plaintiffs’ notice plan and form
  9   of notice pursuant to Federal Rule of Civil Procedure 23(b)(3).
 10         This motion is made based on Plaintiffs’ memorandum of points and authorities
 11   in support thereof, which includes the declaration of Jennifer Keough, and all papers,
 12   pleadings, documents, arguments of counsel, other materials presented before or during
 13   the hearing on this motion, and any other evidence or argument the Court may consider.
 14   This motion is made following the conference of counsel pursuant to L.R. 7-3 which
 15   took place on July 27, 2020 and July 31, 2020.
 16         The Court granted Plaintiffs’ Motion for Class Certification on November 26,
 17   2019 (ECF No. 223, 229), certifying three classes of current and former civil immigration
 18   detainees: the Adelanto Wage Class, the Adelanto Forced Labor Class (including the
 19   Work Program Subclass and the Uncompensated Work Program Subclass) and the
 20   Nationwide HUSP Class.
 21         Plaintiffs hereby propose a notice plan for the Adelanto Wage Class and the
 22   Adelanto Forced Labor Class for the Court’s approval so that class members may be
 23   informed of the pendency of this action and their right to opt-out. The proposed form
 24   of notice and notice plan constitute the best notice practicable under the circumstances
 25
 26                                               ii
       PLAINTIFFS’ NOTICE OF MOTION AND                                     5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE; MEMORANDUM OF
       POINTS & AUTHORITIES IN SUPPORT
       THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 3 of 20 Page ID #:6092




  1   and satisfies the requirements of Federal Rule of Civil Procedure 23(c)(2)(B), providing
  2   the requisite due process to the classes.
  3          Class notice must concisely state in plain, easy-to-understand language: (i) the
  4   nature of the action; (ii) the definition of the class certified; (iii) the class claims, issues,
  5   or defenses; (iv) that a class member may enter an appearance through counsel if the
  6   member so desires; (v) that the court will exclude from the class any member who
  7   requests exclusion; (vi) the time and manner for requesting exclusion; and (vii) the
  8   binding effect of a class judgment on class members under Rule 23(c)(3). Fed. R. Civ. P.
  9   23(c)(2)(B); Sherman v. CLP Resources, Inc.(Jan. 30, 2020), No. CV 12-11037-GW-PLAX)
 10   2020 WL 2790098, at *11; Krzesniak v. Cendant Corp., No. C05-05156 MEJ, 2007 WL
 11   4468678 (N.D. Cal. Dec. 17, 2007); Whiteway v. FedEx Kinkos Office & Print Servs., No.
 12   C05-2320 SBA, 2007 WL 1381514, at *2 (N.D. Cal. May 8, 2007). Plaintiffs’ notice plan
 13   and form of notice satisfy these requirements.
 14          Further, Plaintiffs’ notice plan satisfies due process requirements as class notice
 15   is reasonably calculated to apprise interested parties of the pendency of the action and
 16   afford them an opportunity to opt-out. Mullane v. Cent. Hanover Bank & Trust Co., 339
 17   U.S. 306, 314 (1950).
 18
 19
 20
 21
 22
 23
 24
 25
 26                                                  iii
       PLAINTIFFS’ NOTICE OF MOTION AND                                           5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE; MEMORANDUM OF
       POINTS & AUTHORITIES IN SUPPORT
       THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 4 of 20 Page ID #:6093




  1         Accordingly, Plaintiffs respectfully move for an order approving Plaintiffs’ plan
  2   and form of notice and order that notice start to be disseminated within two weeks of
  3   such approval by the Court.
  4
                                             /s/ Daniel H. Charest
  5                                          Daniel H. Charest (admitted pro hac vice)
  6                                          dcharest@burnscharest.com
                                             TX Bar # 24057803
  7                                          BURNS CHAREST LLP
                                             900 Jackson St., Suite 500
  8
                                             Dallas, Texas 75202
  9                                          Telephone: (469) 904-4550
                                             Facsimile: (469) 444-5002
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26                                             iv
       PLAINTIFFS’ NOTICE OF MOTION AND                                   5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE; MEMORANDUM OF
       POINTS & AUTHORITIES IN SUPPORT
       THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 5 of 20 Page ID #:6094




  1                           TABLE OF CONTENTS
  2   I.     INTRODUCTION ................................................................................................1

  3   II.    PLAINTIFFS’ PROPOSED NOTICE PLAN.................................................3
  4          a.       Notice Administrator. ................................................................................3
  5          b.       Class Notice Documents. ..........................................................................4
  6
             c.       Class Notification Process. ........................................................................6
  7
      III.   CONCLUSION................................................................................................... 10
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26                                                               v
       PLAINTIFFS’ NOTICE OF MOTION AND                                                                 5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE; MEMORANDUM OF
       POINTS & AUTHORITIES IN SUPPORT
       THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 6 of 20 Page ID #:6095




  1                                                TABLE OF AUTHORITIES
  2   Cases

  3   Beck-Ellman v. Kaz USA, Inc.,
         No. 3:10-CV-02134-H-DHB, 2013 WL 1748729 (Jan. 7, 2013) ............................. 10
  4
      Flanagan v. Allstate Ins. Co.,
  5
         No. 01 C 1541, 2007 WL 3085903 (N.D. Ill. Oct. 18, 2007)................................... 10
  6
      Hunt v. Check Recovery Sys., Inc.,
  7     No.05-04993 MJJ, 2007 WL 2220972 (N.D. Cal. Aug. 1, 2007) ............................... 1
  8
      In re Gypsum Antitrust Cases,
  9       565 F.2d 1123 (9th Cir. 1977) ......................................................................................... 1
 10   In re McKesson HBOC, Inc. ERISA Litig.,
 11       391 F. Supp. 2d 844 (N.D. Cal. 2005) ......................................................................... 10

 12   In re Nissan Motor Corp. Antitrust Litig.,
          552 F.2d 1088 (5th Cir. 1977) ......................................................................................... 2
 13
 14   Johns v. Bayer Corp.,
         No. 09-cv-1935 AJB (DHB), 2013 WL 435201 (S.D. Cal. Feb. 1,
 15      2013) ................................................................................................................................. 10
 16   Krzesniak v. Cendant Corp.,
 17      No. C05-05156 MEJ, 2007 WL 4468678 (N.D. Cal. Dec. 17, 2007) ........ ii, 1, 2, 10
 18   Lamb v. Bitech, Inc.,
        No. 3:11-dv-05583-EDL MED, 2013 WL 4013166 (N.D. Cal. Aug. 5,
 19
        2013) ................................................................................................................................. 10
 20
      Molski v. Gleich,
 21      318 F.3d 937 (9th Cir. 2003) ........................................................................................... 2
 22
      Mullane v. Cent. Hanover Bank & Trust Co.,
 23     339 U.S. 306 (1950) ...................................................................................................... ii, 6
 24   Murray v. Local 2620, Dist. Council 57, Am. Fed’n of State, Cty., & Mun.
 25     Employees,
        AFL-CIO, 192 F.R.D. 629 (N.D. Cal. 2000)................................................................ 2
 26                                                                          vi
       PLAINTIFFS’ NOTICE OF MOTION AND                                                                                5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE; MEMORANDUM OF
       POINTS & AUTHORITIES IN SUPPORT
       THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 7 of 20 Page ID #:6096




  1   Schwartz v. TXU Corp.,
         No. 02-CV-2243-K, 2005 WL 3148350 (N.D. Tex. Nov. 8, 2005) ........................ 10
  2
      Sherman v. CLP Resources, Inc.
  3      (Jan. 30, 2020), No. CV 12-11037-GW-PLAX) 2020 WL 2790098 ......................... ii
  4
      Souza v. Scalone,
  5      64 F.R.D. 654 (N.D. Cal. 1974) ...................................................................................... 2
  6   Whiteway v. FedEx Kinkos Office & Print Servs.,
  7     No. C05-2320 SBA, 2007 WL 1381514 (N.D. Cal. May 8, 2007)......................... ii, 2

  8   Other Authorities
  9   Manual for Complex Litigation § 21.311 (4th ed. 2004) .................................................. 7
 10   Rules
 11
      Fed. R. Civ. P. 23 ....................................................................................................... ii, 1, 2, 3
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26                                                                      vii
       PLAINTIFFS’ NOTICE OF MOTION AND                                                                           5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE; MEMORANDUM OF
       POINTS & AUTHORITIES IN SUPPORT
       THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 8 of 20 Page ID #:6097




  1        PLAINTIFFS’ MOTION TO APPROVE CLASS NOTICE PLAN AND
              FORM OF NOTICE AND MEMORANDUM OF POINTS &
  2                  AUTHORITIES IN SUPPORT THEREOF
  3          Plaintiffs Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and Ramon
  4   Mancia, by and through counsel, respectfully submit the following proposed Class
  5   Notice Plan.
  6                                    I.    INTRODUCTION
  7          1.      The Court granted Plaintiffs’ Motion for Class Certification on November
  8   26, 2019 (ECF No. 223, 229), certifying three classes of current and former civil
  9   immigration detainees: the Adelanto Wage Class, the Adelanto Forced Labor Class
 10   (including the Work Program Subclass and the Uncompensated Work Program
 11   Subclass) and the Nationwide HUSP Class.
 12          2.      After a court certifies a class under Rule 23(b)(3), it must direct to class
 13   members the best notice practicable under the circumstances. Fed. R. Civ. P. 23(c)(2)(B).
 14   The purpose of the mandatory notice requirement in Rule 23(b)(3) actions is to present
 15   a fair recital of the subject matter of the suit and to inform all class members of their
 16   opportunity to be heard. Hunt v. Check Recovery Sys., Inc., No.05-04993 MJJ, 2007 WL
 17   2220972, at *3 (N.D. Cal. Aug. 1, 2007) (citing In re Gypsum Antitrust Cases, 565 F.2d
 18   1123, 1125 (9th Cir. 1977)). The notice must concisely state in plain, easy-to-understand
 19   language: (i) the nature of the action; (ii) the definition of the class certified; (iii) the class
 20   claims, issues, or defenses; (iv) that a class member may enter an appearance through
 21   counsel if the member so desires; (v) that the court will exclude from the class any
 22   member who requests exclusion; (vi) the time and manner for requesting exclusion; and
 23   (vii) the binding effect of a class judgment on class members under Rule 23(c)(3). Fed.
 24   R. Civ. P. 23(c)(2)(B); Krzesniak, No. C05-05156 MEJ, 2007 WL 4468678 at *1; Whiteway
 25   v. FedEx Kinkos Office & Print Servs., No. C05-2320 SBA, 2007 WL 1381514, at *2 (N.D.
 26   Cal. May 8, 2007). A class notice must contain “information that a reasonable person
                                               1
       PLAINTIFFS’ NOTICE OF MOTION AND                                            5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE; MEMORANDUM OF
       POINTS & AUTHORITIES IN SUPPORT
       THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 9 of 20 Page ID #:6098




  1   would consider to be material in making an informed, intelligent decision of whether to
  2   opt-out or remain a member of the class.” Krzesniak, No. C05-05156 MEJ, 2007 WL
  3   4468678 at *1 (citing In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088, 1105 (5th Cir.
  4   1977)).
  5             3.      The parties have conferred on several occasions (via telephone conference
  6   and email) regarding the proposed notice plan. Plaintiffs provided Defendant with
  7   copies of the class notice documents, the notice plan from the notice administrator, and
  8   a list of the outreach organizations that the notice administrator will use as one method
  9   to provide notice to class members. Plaintiffs have sought input from Defendant not
 10   only on the notice documents but also the process for notice. Plaintiffs have incorporate
 11   several of Defendant’s edits, comments, etc. into the notice documents, and the parties
 12   have resolved some disagreements. Based on that conferral, Plaintiffs propose a
 13   multifaceted Class Notice Plan (the “Notice Plan”) for the Adelanto Wage Class and the
 14   Adelanto Forced Labor Class,1 which will be administered by an experienced notice plan
 15   administrator.
 16             4.      As described in more detail below, the Notice Plan includes efforts in both
 17   the United States and Mexico/Latin America. Efforts in the United States consist of a
 18   Summary Notice in Spanish in three leading Spanish language newspapers and a digital
 19   campaign through the leading digital network, Google Display Network (GDN),
 20
 21   1
          With respect to the Nationwide HUSP Class, Plaintiffs do not propose a notice plan because no notice
          is required. The Court certified the Nationwide HUSP Class pursuant to Federal Rule of Civil
 22       Procedure 23(b)(2). There is no nationwide class certified pursuant to FRCP 23(b)(3). And, where
          equitable relief is sought, a request for monetary relief does not destroy Rule 23(b)(2) status. Murray
 23       v. Local 2620, Dist. Council 57, Am. Fed’n of State, Cty., & Mun. Employees, AFL-CIO, 192 F.R.D. 629,
          636–37 (N.D. Cal. 2000); see Molski v. Gleich, 318 F.3d 937, 952, (9th Cir. 2003) (“Notice for a Rule
 24       23(b)(2) class is discretionary under Rule 23(d)(2)”); Souza v. Scalone, 64 F.R.D. 654, 658 (N.D. Cal.
          1974), vacated on other grounds, 563 F.2d 385 (9th Cir. 1977). (“Where the monetary relief sought is
 25       integrally related to and would directly flow from the injunctive or declaratory relief sought, 23(b)(2)
          status is appropriate.”).
 26
                                                            2
          PLAINTIFFS’ NOTICE OF MOTION AND                                                 5:17-cv-02514-JGB
          MOTION TO APPROVE CLASS NOTICE PLAN
          AND FORM OF NOTICE; MEMORANDUM OF
          POINTS & AUTHORITIES IN SUPPORT
          THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 10 of 20 Page ID
                                 #:6099




 1   targeting potential class members in several western states. Efforts in Mexico/Latin
 2   America consist of Spanish radio and digital through GDN and the social media
 3   platform Facebook. An e-mail effort to relevant third-party churches and relief
 4   organizations, an internet search campaign, and the distribution of a press release will
 5   extend notice exposure further. Efforts also include the creation of a dedicated class
 6   website accessible to people within and outside the United States and a dedicated toll-
 7   free phone number featuring IVR and live operator support in multiple dialects. The
 8   Notice Plan also includes the posting of notice in the relevant facility by The GEO
 9   Group, Inc. (“GEO”)—namely, the Adelanto ICE Processing Center.
10            5.    Accordingly, Plaintiffs respectfully propose the following Notice Plan,
11   which will provide “the best notice practicable under the circumstances,” as required by
12   Federal Rule of Civil Procedure 23(c)(2)(B).
13                    II.   PLAINTIFFS’ PROPOSED NOTICE PLAN
14            a.    Notice Administrator. Plaintiffs propose JND Legal Administration
15   (“JND”) as the Notice Administrator. JND is one of the leading legal administration
16   firms in the country.2 JND’s class action division provides all services necessary for the
17   effective implementation of class action settlements including.3 The principals of JND
18   have over 75 years of experience in class action legal and administrative fields and have
19   overseen complex settlements and pendency actions involving inmate populations,
20   including: Amador, et al. v. Baca, et al., No. 10-cv-01649 (C.D. Cal.); In re Global Tel*Link
21   Corporation ICS Litigation, No. 14-cv-05275 (W.D. Ark.); McKibben, et al. v. McMahon, et al.,
22   No. 14-cv-02171 (C.D. Cal.); Mojica v. Securus Technologies, Inc., No. 14-cv-05258 (W.D.
23   Ark.); and Nwauzor v. The GEO Group, Inc., No. 17-cv-05769 (W.D. Wash.).4 JND’s Legal
24
25   2
       Exhibit 1, Declaration of Jennifer M. Keough regarding Proposed Notice Plan, at ¶¶ 1-9; Exhibit A.
     3
       Exhibit 1, at ¶ 7.
26   4
       Exhibit 1, at ¶ 8.
                                                      3
         PLAINTIFFS’ NOTICE OF MOTION AND                                           5:17-cv-02514-JGB
         MOTION TO APPROVE CLASS NOTICE PLAN
         AND FORM OF NOTICE; MEMORANDUM OF
         POINTS & AUTHORITIES IN SUPPORT
         THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 11 of 20 Page ID
                                 #:6100




 1   Notice team researches, designs, develops, and implements a wide array of legal notice
 2   plans in order to meet the due process requirements of Rule 23 of the Federal Rules of
 3   Civil Procedure and relevant state court rules.5
 4            b.     Class Notice Documents. Class Notice Documents shall be modeled
 5   after and consistent with “The Federal Judicial Center’s Illustrative Forms of Class
 6   Action Notices.” See Illustrative Forms of Class Action Notices: Overview, available at
 7   https://www.fjc.gov/content/301253/illustrative-forms-class-action-notices-
 8   introduction (last visited August 2, 2020). The Class Notice Documents will be in
 9   English and/or translated into Spanish to correspond with the countries in which a
10   significant portion of the class members reside.6 Plaintiffs have provided Defendant with
11   drafts of the proposed Long Form and Short Form (print and radio) notices (collectively
12   the “Class Notice Documents”). Plaintiffs have incorporated several of Defendant’s
13   edits and comments to the Class Notice Documents. Accordingly, Plaintiffs submit the
14   Class Notice Documents to the Court for its approval:
15                  i.       The proposed Summary Notice,7 which is concise and written in
16                           plain, easy-to-understand language. It provides a concise description
17                           of the defined classes, along with a basic description of the nature
18                           of the action and class claims. The Summary Notice informs each
19                           class member: (1) of the binding effect of a class judgment on class
20                           members; (2) that the Court will exclude from the classes any
21                           member who requests exclusion and (3) that class members may
22                           retain their own counsel. The Notice also provides a toll-free
23                           telephone number and a website address through which individuals
24
25   5
       Exhibit 1, at ¶ 9.
     6
       Plaintiffs advise that the final versions of the Class Notice Documents will be translated into Spanish.
26   7
       Exhibit 1, at Exhibit B.
                                                         4
         PLAINTIFFS’ NOTICE OF MOTION AND                                               5:17-cv-02514-JGB
         MOTION TO APPROVE CLASS NOTICE PLAN
         AND FORM OF NOTICE; MEMORANDUM OF
         POINTS & AUTHORITIES IN SUPPORT
         THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 12 of 20 Page ID
                                 #:6101




 1                           may contact the Notice Administrator, obtain contact information
 2                           for class counsel, and obtain a copy of the Exclusion Request Form
 3                           (among other documents).
 4                  ii.      All proposed digital ads.8
 5                 iii.      The proposed radio script.9
 6                 iv.       The proposed press release.10
 7                  v.       The proposed e-mail notice.11
 8                 vi.       The proposed Long Form Notice,12 which also complies with Rule
 9                           23(b)(3) and is based upon the question and answer format
10                           suggested by the Federal Judicial Center. The Long Form Notice
11                           uses easy-to-understand language to provide additional information
12                           about the lawsuit. The first substantive page of the notice provides
13                           a basic description of the nature of the action. This information is
14                           further explained in the Answers to Questions 1-5, which describe
15                           the posture of the action; the class claims; the issues, allegations, and
16                           Defendant’s response; and the relief sought in the action. The
17                           Answer to Question 6 provides a description of the defined classes,
18                           offers guidance on how to determine class membership, and
19                           informs class members that more information is available by visiting
20                           the dedicated website or contacting the Notice Administrator. The
21                           Answer to Question 7 provides information regarding class counsel
22                           and explains that each class member may enter an appearance
23
24   8
       Exhibit 1, at Exhibit C.
     9
       Exhibit 1, at Exhibit D.
25   10
        Exhibit 1, at Exhibit E.
     11
        Exhibit 1, at Exhibit F.
26   12
        Exhibit 1, at Exhibit G.
                                                      5
         PLAINTIFFS’ NOTICE OF MOTION AND                                        5:17-cv-02514-JGB
         MOTION TO APPROVE CLASS NOTICE PLAN
         AND FORM OF NOTICE; MEMORANDUM OF
         POINTS & AUTHORITIES IN SUPPORT
         THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 13 of 20 Page ID
                                 #:6102




 1                              through their own counsel if they so desire. The Answers to
 2                              Questions 8-10 provide an explanation of the rights of class
 3                              members, the binding effect of a class judgment, and the right to
 4                              opt-out of the class to avoid a binding judgment.
 5              c.      Class Notification Process. For due process purposes, class notice must
 6   be reasonably calculated to apprise interested parties of the pendency of the action and
 7   afford them an opportunity to optout. Mullane v. Cent. Hanover Bank & Trust Co., 339
 8   U.S. 306, 314 (1950). Here, the Notice Plan includes efforts in both the United States
 9   and Mexico/Latin America. Efforts in the United States consist of a Summary Notice
10   in Spanish in three leading Spanish language newspapers and a digital campaign through
11   the leading digital network, Google Display Network (GDN), targeting potential class
12   members in several western states. Efforts in Mexico/Latin America consist of Spanish
13   radio and digital through GDN and the social media platform Facebook. An e-mail
14   effort to relevant third-party churches and relief organizations, an internet search
15   campaign, and the distribution of a press release will extend notice exposure further.
16   The Notice Administrator will also create a dedicated website accessible to people within
17   and outside the United States, and a toll-free number featuring IVR and live operator
18   support in multiple dialects. The Notice Plan further includes the posting of the
19   Summary Notice in English and Spanish at the Adelanto ICE Processing Center.
20   Specifically, the proposed Notice Plan includes the following components:
21                     i.       Print Publication.13 To reach potential class members, the Summary
22                              Notice will be translated in Spanish and printed in the following
23                              publications: La Opinion, Excelsior Los Angeles (LA) and Orange County,
24                              and El Chicano. La Opinion is the leading daily Spanish language
25
26   13
          Exhibit 1, at ¶ 12.
                                                        6
      PLAINTIFFS’ NOTICE OF MOTION AND                                             5:17-cv-02514-JGB
      MOTION TO APPROVE CLASS NOTICE PLAN
      AND FORM OF NOTICE; MEMORANDUM OF
      POINTS & AUTHORITIES IN SUPPORT
      THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 14 of 20 Page ID
                                 #:6103




 1                          newspaper in Los Angeles with an average weekday circulation of
 2                          over 45,000 subscribers. Excelsior LA and Orange County combined
 3                          are the largest weekly newspapers in southern California, with a total
 4                          weekly circulation of over 392,000 subscribers. El Chicano is a weekly
 5                          community newspaper with a circulation of 5,000 subscribers,
 6                          serving San Bernardino and the Inland Empire.14
 7                 ii.      Digital Media Campaign.15 The Notice Administrator will implement
 8                          a regional digital campaign in eight western states including
 9                          California, New Mexico, Arizona, Nevada, Idaho, Montana,
10                          Washington, and Oregon. The digital ads will target Spanish-
11                          speaking adults 18-65 years of age, with an emphasis on men with
12                          lower incomes. Over 16 million impressions will be served over a
13                          four-week period across all devices, including desktop, laptop,
14                          tablet, and mobile. The Notice Administrator will also implement a
15                          targeted digital campaign in four Latin American countries including
16                          Mexico, El Salvador, Guatemala, and Honduras. The digital ads will
17                          target Spanish-speaking adults 18-65 years of age, with an emphasis
18                          on men with lower incomes. Over 15 million impressions will be
19                          served over a four-week period across all devices, including desktop,
20                          laptop, tablet, and mobile. Search ads will also be served to users in
21                          Mexico, El Salvador, Guatemala, and Honduras who search relevant
22                          terms about the case on search engines such as Google. All digital
23   14
        As the Manual on Complex Litigation explains: “[p]ublication in magazines, newspapers, or trade
24   journals may be necessary if individual class members are not identifiable after reasonable effort or as
     a supplement to other notice efforts. For example, if no records were kept of sales of an allegedly
25   defective product from retailers to consumers, publication notice may be necessary.” Manual for
     Complex Litigation § 21.311 at 288 (4th ed. 2004).
26   15
        Exhibit 1, at ¶¶ 13-16.
                                                        7
      PLAINTIFFS’ NOTICE OF MOTION AND                                                5:17-cv-02514-JGB
      MOTION TO APPROVE CLASS NOTICE PLAN
      AND FORM OF NOTICE; MEMORANDUM OF
      POINTS & AUTHORITIES IN SUPPORT
      THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 15 of 20 Page ID
                                 #:6104




 1                           ads will include a direct link to the case website where class members
 2                           may access more information about the litigation.
 3                 iii.      Radio Campaign.16      The Notice Administrator will implement a
 4                           targeted radio campaign in five Latin American markets including
 5                           both Mexico City and Guadalajara, Mexico; San Salvador, El
 6                           Salvador; Guatemala City, Guatemala; and Tegucigalpa, Honduras.
 7                           A total of 140 thirty-second radio commercials, or 28 commercials
 8                           per market, will air on various radio station formats such as news,
 9                           talk and entertainment over a two-week period.
10                  iv.      Press Release.17 The Notice Administrator will execute a press release
11                           of the Summary Notice to be distributed over PR Newswire. The
12                           press release will be distributed to over 19,000 media outlets on the
13                           following newslines: US1 in English, U.S. National Hispanic in
14                           English and Spanish; Latin America in Spanish; and India in Hindi.
15                  v.       Email Outreach.18 The Notice Administrator will research third-party
16                           immigration relief organizations and assistance groups and will
17                           coordinate an e-mail outreach notice requesting their support in
18                           notifying potential class members.
19                 vi.       Dedicated Website.19         An informational, interactive website
20                           (www.GEOAdelantoClassAction.com) dedicated to the case will be
21                           developed to enable potential class members to get information
22                           about the litigation. The website will have an easy-to-navigate design
23                           and will be formatted to emphasize important information and
24
     16
        Exhibit 1, at ¶ 17.
25   17
        Exhibit 1, at ¶ 18.
     18
        Exhibit 1, at ¶ 19.
26   19
        Exhibit 1, at ¶¶ 20-22.
                                                      8
      PLAINTIFFS’ NOTICE OF MOTION AND                                         5:17-cv-02514-JGB
      MOTION TO APPROVE CLASS NOTICE PLAN
      AND FORM OF NOTICE; MEMORANDUM OF
      POINTS & AUTHORITIES IN SUPPORT
      THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 16 of 20 Page ID
                                 #:6105




 1                           deadlines. Other available features will include an email contact
 2                           form, frequently asked questions page, and links to downloadable
 3                           copies of the Long Form Notice in English and Spanish, and other
 4                           important court documents. The website will be optimized for
 5                           mobile visitors so that information loads quickly on mobile devices
 6                           and will also be designed to maximize search engine optimization
 7                           through Google and other search engines. Key words and natural
 8                           language search terms will be included in the site’s metadata in order
 9                           to maximize search engine rankings. The Notice Administrator will
10                           establish and maintain a 24-hour, toll-free telephone line where
11                           callers may obtain information about the case, with call center
12                           associates available to answer and document calls in multiple
13                           languages and dialects.20
14                vii.       Opt-Out Deadline. Any person who wishes to opt out of the class
15                           action must do so by following the instructions for requesting
16                           exclusion from the class as set forth in the Class Notice Documents.
17                           All requests for exclusion must be mailed, emailed, or otherwise
18                           transmitted to the Notice Administrator no later than seventy-five
19                           (75) days after the press release is distributed or the requests for
20                           exclusion shall be deemed void and ineffective.
21
22   20
        Many courts have found the use of a website beneficial as part of a class action notice. See Beck-Ellman
23   v. Kaz USA, Inc., No. 3:10-CV-02134-H-DHB, 2013 WL 1748729, at *7-8 (Jan. 7, 2013); Johns v. Bayer
     Corp., No. 09-cv-1935 AJB (DHB), 2013 WL 435201, at *1 (S.D. Cal. Feb. 1, 2013); Lamb v. Bitech, Inc.,
24   No. 3:11-dv-05583-EDL MED, 2013 WL 4013166, at *1 (N.D. Cal. Aug. 5, 2013); Krzesniak v. Cendant
     Corp., No. C05-05156 MEJ, 2007 WL 4468678, at *2 (N.D. Cal. Dec. 17, 2007) (citing Flanagan v. Allstate
25   Ins. Co., No. 01 C 1541, 2007 WL 3085903, at *2 (N.D. Ill. Oct. 18, 2007); Schwartz v. TXU Corp., No.
     02-CV-2243-K, 2005 WL 3148350, at *11 (N.D. Tex. Nov. 8, 2005); In re McKesson HBOC, Inc. ERISA
26   Litig., 391 F. Supp. 2d 844, 848 (N.D. Cal. 2005)).
                                                         9
      PLAINTIFFS’ NOTICE OF MOTION AND                                                   5:17-cv-02514-JGB
      MOTION TO APPROVE CLASS NOTICE PLAN
      AND FORM OF NOTICE; MEMORANDUM OF
      POINTS & AUTHORITIES IN SUPPORT
      THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 17 of 20 Page ID
                                 #:6106




 1              viii.    Report on Opt-Outs. The Notice Administrator shall notify the parties
 2                       of any opt-out within fourteen (14) days of receipt of a Request for
 3                       Exclusion form. Within fifteen (15) days of the opt-out deadline
 4                       calculated from the date of the initial mailing of the notice, class
 5                       counsel shall file a report with the Court regarding opt-outs.
 6                                  III. CONCLUSION
 7         6.      Accordingly, Plaintiffs respectfully move for an order approving Plaintiffs’
 8   plan and form of notice and order that notice be disseminated as follows:
 9    Dedicated website goes live                 12 calendar days after entry of order
10                                                approving notice plan
      Notice posted in Adelanto                   14 calendar days after entry of order
11                                                approving notice plan
      Email outreach begins                       14 calendar days after entry of order
12                                                approving notice plan
      Digital media campaign begins               14 calendar days after entry of order
13                                                approving notice plan
      Press release of the Summary Notice to      14 calendar days after entry of order
14    be distributed over PR Newswire             approving notice plan
      Publication notice in newspapers begins     21 calendar days after entry of order
15                                                approving notice plan
      Radio campaign begins                       28 calendar days after entry of order
16                                                approving notice plan
      Opt-out deadline                            75 calendar days from campaign launch
17
18
19
20
21
22
23
24
25
26
                                                10
     PLAINTIFFS’ NOTICE OF MOTION AND                                      5:17-cv-02514-JGB
     MOTION TO APPROVE CLASS NOTICE PLAN
     AND FORM OF NOTICE; MEMORANDUM OF
     POINTS & AUTHORITIES IN SUPPORT
     THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 18 of 20 Page ID
                                 #:6107




 1   Dated: August 4, 2020                 Respectfully submitted,

 2                                         /s/ Daniel H. Charest
 3                                         Daniel H. Charest (admitted pro hac vice)
                                           dcharest@burnscharest.com
 4                                         TX Bar # 24057803
 5                                         Will Thompson (CA Bar # 289012)
                                           wthompson@burnscharest.com
 6                                         Warren Burns (admitted pro hac vice)
                                           wburns@burnscharest.com
 7
                                           TX Bar # 24053119
 8                                         E. Lawrence Vincent (admitted pro hac vice)
                                           lvincent@burnscharest.com
 9
                                           TX Bar # 20585590
10                                         Mallory Biblo (admitted pro hac vice)
                                           mbiblo@burnscharest.com
11                                         TX Bar # 24087165
12                                         BURNS CHAREST LLP
                                           900 Jackson St., Suite 500
13                                         Dallas, Texas 75202
14                                         Telephone: (469) 904-4550
                                           Facsimile: (469) 444-5002
15
16                                         Robert Ahdoot (CA Bar # 172098)
                                           rahdoot@ahdootwolfson.com
17                                         Tina Wolfson (CA Bar # 174806)
18                                         twolfson@ahdootwolfson.com
                                           Theodore W Maya (CA Bar # 223242)
19                                         tmaya@ahdootwolfson.com
20                                         Alex R. Straus (CA Bar # 321366)
                                           astraus@ahdootwolfson.com
21                                         AHDOOT & WOLFSON, PC
22                                         10728 Lindbrook Drive
                                           Los Angeles, California 90024-3102
23                                         Telephone: (310) 474-9111
24                                         Fax: (310) 474-8585

25                                         Korey A. Nelson (admitted pro hac vice)
26                                         knelson@burnscharest.com
                                             11
     PLAINTIFFS’ NOTICE OF MOTION AND                                   5:17-cv-02514-JGB
     MOTION TO APPROVE CLASS NOTICE PLAN
     AND FORM OF NOTICE; MEMORANDUM OF
     POINTS & AUTHORITIES IN SUPPORT
     THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 19 of 20 Page ID
                                 #:6108




 1                                         LA Bar # 30002
                                           Lydia A. Wright (admitted pro hac vice)
 2                                         lwright@burnscharest.com
                                           LA Bar # 37926
 3
                                           C. Jacob Gower (admitted pro hac vice)
 4                                         jgower@burnscharest.com
                                           LA Bar # 34564
 5
                                           BURNS CHAREST LLP
 6                                         365 Canal Street, Suite 1170
                                           New Orleans, LA 70130
 7                                         Telephone: (504) 799-2845
 8                                         Facsimile: (504) 881-1765
                                           R. Andrew Free (admitted pro hac vice)
 9                                         andrew@immigrantcivilrights.com
10                                         TN Bar # 030513
                                           LAW OFFICE OF R. ANDREW FREE
11                                         P.O. Box 90568
12                                         Nashville, TN 37209
                                           Telephone: (844) 321-3221
13                                         Facsimile: (615) 829-8959
14
                                           Nicole Ramos (admitted pro hac vice)
15                                         nicole@alotrolado.org
16                                         NY Bar # 4660445
                                           AL OTRO LADO
17                                         511 E. San Ysidro Blvd., # 333
18                                         San Ysidro, CA 92173
                                           Telephone: (619) 786-4866
19
20                                         Counsel for Plaintiffs

21
22
23
24
25
26
                                             12
     PLAINTIFFS’ NOTICE OF MOTION AND                                   5:17-cv-02514-JGB
     MOTION TO APPROVE CLASS NOTICE PLAN
     AND FORM OF NOTICE; MEMORANDUM OF
     POINTS & AUTHORITIES IN SUPPORT
     THEREOF
Case 5:17-cv-02514-JGB-SHK Document 284 Filed 08/04/20 Page 20 of 20 Page ID
                                 #:6109



                                CERTIFICATE OF SERVICE
 1
 2         On August 4, 2020, I electronically submitted the foregoing document with the
 3
     clerk of the court for the U.S. District Court, Central District of California, using the
 4
     electronic case filing system. I hereby certify that I have provided copies to all counsel
 5
 6   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
 7
 8                                            /s/ Daniel H. Charest
                                              Daniel H. Charest (admitted pro hac vice)
 9
                                              dcharest@burnscharest.com
10                                            TX Bar # 24057803
                                              BURNS CHAREST LLP
11                                            900 Jackson St., Suite 500
12                                            Dallas, Texas 75202
                                              Telephone: (469) 904-4550
13                                            Facsimile: (469) 444-5002
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 13
      PLAINTIFFS’ NOTICE OF MOTION AND                                       5:17-cv-02514-JGB
      MOTION TO APPROVE CLASS NOTICE PLAN
      AND FORM OF NOTICE; MEMORANDUM OF
      POINTS & AUTHORITIES IN SUPPORT
      THEREOF
